IN THE SUPREME COURT OF PENNSYLVANIA
                           MIDDLE DISTRICT


MEYER-CHATFIELD CORP.            : No. 892 MAL 2016
                                 :
          v.                     : Petition for Allowance of Appeal from
                                 : the Order of the Superior Court
BANK FINANCIAL SERVICES GROUP,   :
STEVEN GOLDBERG, STEVEN          :
GOLDBERG SOLE PROPRIETORSHIP,    :
DAVID PAYNE, ARNOLD WINICK,      :
WILLIAM BORCHERT AND DANIEL      :
BARBAREE                         :
                                 :
MEYER-CHATFIELD                  :
ADMINISTRATIVE SERVICES, LLC     :
                                 :
          v.                     :
                                 :
BANK FINANCIAL SERVICES GROUP,   :
STEVEN GOLDBERG, STEVEN          :
GOLDBERG SOLE PROPRIETORSHIP,    :
DAVID PAYNE, ARNOLD WINICK,      :
WILLIAM BORCHERT AND DANIEL      :
BARBAREE                         :
                                 :
                                 :
PETITION OF: BANK FINANCIAL      :
SERVICES GROUP, STEVEN           :
GOLDBERG, STEVEN GOLDBERG        :
SOLE PROPRIETORSHIP, DAVID       :
PAYNE, ARNOLD WINICK, WILLIAM    :
BORCHERT AND DANIEL BARBAREE     :
(THE "BFS PARTIES")              :
                                 :
                                 :

MEYER-CHATFIELD CORP.            : No. 893 MAL 2016
                                 :
          v.                     : Petition for Allowance of Appeal from
                                 : the Order of the Superior Court
BANK FINANCIAL SERVICES GROUP,   :
STEVEN GOLDBERG, STEVEN          :
GOLDBERG SOLE PROPRIETORSHIP,    :
DAVID PAYNE, ARNOLD WINICK,      :
WILLIAM BORCHERT AND DANIEL             :
BARBAREE                                :
                                        :
MEYER-CHATFIELD                         :
ADMINISTRATIVE SERVICES, LLC            :
                                        :
           v.                           :
                                        :
BANK FINANCIAL SERVICES GROUP,          :
STEVEN GOLDBERG, STEVEN                 :
GOLDBERG SOLE PROPRIETORSHIP,           :
DAVID PAYNE, ARNOLD WINICK,             :
WILLIAM BORCHERT AND DANIEL             :
BARBAREE                                :
                                        :
                                        :
PETITION OF: BANK FINANCIAL             :
SERVICES GROUP, STEVEN                  :
GOLDBERG, DAVID PAYNE, ARNOLD           :
WINICK, WILLIAM BORCHERT, DANIEL        :
BARBAREE, AND STEVEN GOLDBERG           :
SOLE PROPRIETORSHIP                     :
                                        :
                                        :
                                        :
                                        :


                                    ORDER



PER CURIAM

     AND NOW, this 11th day of May, 2017, the Petition for Allowance of Appeal is

DENIED.




                     [892 MAL 2016 and 893 MAL 2016] - 2